Title: To George Washington from Robert R. Livingston, 24 March 1783
From: Livingston, Robert R.
To: Washington, George


                        
                            Dr Sir
                            Philadelphia 24th March 1783
                        
                        You will by this express receive the agreable intelligence of peace upon which I most
                            sincerly congratulate you & the army—Harmony, a regard for justice, & fidelity to our
                            engagements are all that now remains to render us a happy people—The Vessel that brought these dispatches was sent out by
                            the Count Destaign to recal the french cruzers. As the minister tells me he will forward the orders & pasport to
                            your Excellency I will not detain the messenger till I have mine copied—This shd in my opinion be immediatly sent either
                            by Congress or Yr Excellency to Sr Guy Carleton.
                        A private Letter to me mentions that the Bahama Islands are also ceded to the British—Holland seems to have
                            come worst off & France by geting little for herself has laid in a store of reputation which will be worth more
                            than much territory.
                        I must request your Excellency to send on the enclosed letters by Express to the Govr and am with the
                            greatest respect & esteem Dr Sir Your Excellency most obt Hum. Servt
                        
                            R. Livingston
                            
                        
                        
                            P.S. I have with the approbation of Congress despatched Mr Lewis Morris my secretary to Genl Carleton
                                with the news of peace.
                        
                    